NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                  Submitted November 4, 2008∗
                                     Decided January 7, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD D. C UDAHY, Circuit Judge

                                DANIEL A. MANION, Circuit Judge


No. 07-3612

RICHARD C. WURZINGER,                                             Appeal from the United
      Petitioner-Appellant,                                       States District Court for the
                                                                  Western District of Wisconsin.
                v.
                                                                  No. 07 C 466
UNITED STATES OF AMERICA,                                         John C. Shabaz, Judge.
      Respondent-Appellee.




                                                 Order

     Richard Wurzinger pleaded guilty to drug crimes and was sentenced to 262
months in prison. After we affirmed that sentence, 467 F.3d 689 (7th Cir. 2006), and the
Supreme Court denied his petition for certiorari, Wurzinger filed in the district court a
document that he labeled a “motion to compel compliance” with the plea agreement by


∗ This successive appeal has been submitted to the original panel under OperatingProcedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 07-3612                                                                   Page 2

reducing the sentence on account of assistance that Wurzinger contends he has
provided to the prosecutor. The district court deemed this document a motion under 28
U.S.C. §2255 and denied it.

        The “motion to compel” was properly treated as one under §2255, because the
relief Wurzinger sought (and still seeks)--either a lower sentence or an opportunity to
plead over--is available only under §2255. It is the relief a prisoner seeks, not the caption
on the motion, that determines whether it comes under §2255. See, e.g., Melton v. United
States, 359 F.3d 855 (7th Cir. 2004). The Supreme Court said much the same thing in
Gonzalez v. Crosby, 545 U.S. 524 (2005), when concluding that a motion nominally resting
on Fed. R. Civ. P. 60(b) must be treated as one under §2255 if it seeks release from
prison or a shorter sentence.

      Although Fed. R. Crim. P. 35(b) allows a district judge to reduce a sentence on a
motion by the prosecutor, there is no corresponding provision for a reduction on a
defendant’s motion. A defendant aggrieved by the prosecutor’s decision not to make a
Rule 35(b) motion must proceed under §2255; no other statute or rule authorizes relief.

        Wurzinger contends that his motion is not covered by §2255 because the district
court did not deliver the notice required by Castro v. United States, 540 U.S. 375 (2003).
This line of argument does help him; if the motion is not under §2255 then it must be
denied summarily, because only §2255 authorizes post-conviction relief such as a lower
sentence or an opportunity to vacate one’s plea. But the proposition is wrong. It is
based on a confusion between what a motion “really is” and what legal consequences a
given motion has for later motions.

       The question in Castro was whether a motion counts as an initial collateral attack
for the purpose of the rules about second or successive petitions. The Court held that, if
a motion is miscaptioned in the district court,

     the lower courts’ recharacterization powers are limited in the following way: The
     limitation applies when a court recharacterizes a pro se litigant’s motion as a first §
     2255 motion. In such circumstances the district court must notify the pro se litigant
     that it intends to recharacterize the pleading, warn the litigant that this
     recharacterization means that any subsequent § 2255 motion will be subject to the
     restrictions on “second or successive” motions, and provide the litigant an
     opportunity to withdraw the motion or to amend it so that it contains all the §
     2255 claims he believes he has. If the court fails to do so, the motion cannot be
     considered to have become a § 2255 motion for purposes of applying to later
     motions the law’s “second or successive” restrictions. § 2255, ¶8.
540 U.S. at 383. The district court did not meet this standard, because the judge did not
warn Wurzinger about the limitations on second or successive motions and did not
(expressly) invite him to add any other claims he wanted to present under §2255. But all
this means, according to Castro, is that “the motion cannot be considered to have
become a § 2255 motion for purposes of applying to later motions the law’s ‘second or
No. 07-3612                                                                 Page 3

successive’ restrictions.” It does not mean that the motion is altogether outside §2255.
Whether relief can be granted is subject to §2255’s criteria (other than those addressed
to second or successive motions). We made the same point in Melton and several other
decisions, including United States v. Lloyd, 398 F.3d 978 (7th Cir. 2005), and Wilson v.
United States, 413 F.3d 685 (7th Cir. 2005).

        Because his motion is covered by §2255, Wurzinger needs a certificate of
appealability to proceed with this appeal. He is not entitled to one because he lacks a
“substantial” constitutional question. The plea agreement provides that the prosecutor
has unfettered discretion whether to file a Rule 35 motion. A prisoner could obtain relief
by showing that the prosecutor acted for an unconstitutional reason, see Wade v. United
States, 504 U.S. 181 (1992), but Wurzinger has not made a prima facie case of
unconstitutionality. He has not even tried. He wants to compel the prosecutor to supply
a persuasive justification. A prosecutor does not bear this burden; indeed, we held in In
re United States, 503 F.3d 638 (7th Cir. 2007), that the district courts are forbidden to
require prosecutors to explain their reasons for not filing Rule 35 motions unless the
defendant first makes a prima facie case of unconstitutional action.

      The appeal is dismissed.